DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.  The applicant submits the prior art does not disclose the following limitations of the claimed invention:
wherein the second area is greater than the first area, and wherein the light shielding film completely covers the second charge accumulation region, as stated in claims 21 and 33.  The Examiner respectfully disagrees.
Re claims 21 and 33) The Hashimoto reference discloses a light detecting device with 
a first pixel (see figure 1A: image pickup pixel) including: 
a first photoelectric conversion region (see figure 1A, element 103 and figure 1B, element 141); and 
a first charge accumulation region (see figure 1a, element 104 and 1B, element 143 and para 28); 
a second pixel (see figure 7A, focus detection pixel) including: 
a second photoelectric conversion region (see figure 7A, element 703: portion of 703 under light opening 700); and 
a second charge accumulation region (see figure 7A, element 703 and para 57-59: portion of the semiconductor region 703 shielded by 712b and 713b); and 
a light shielding film (see figure 1A, elements 112a, 112b, 113, and 117 and figure 7A, elements 712a, 712b, 713a, and 713b) disposed above a light receiving surface of the first charge accumulation region and the second charge accumulation region wherein the light shielding film overlaps a first area of the first pixel (area of region 103 under 112a) and a second area of the second pixel (see para 31-32; 59-60; and 7A: the light shielding portions 712a, 712b, 713a, and 713b covers everything except the openings 700 over the second charge photoelectric conversion region) and 
wherein the second area is greater than the first area (see figures 1A and 7A: small area of 103 is covered by 112a while large area of 703 is covered by 713b), and
wherein the light shielding film completely covers the second charge accumulation region (see figure 7A, element 713b: the light shielding film 713 completely covers the charge accumulation portion of the semiconductor region 703).  Therefore, the Hashimoto reference discloses all the limitations of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-28 and 31-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto, US 2014/0091378.
In regard to claim 21, Hashimoto, US 2014/0091378, discloses a light detecting device, comprising: 
a first pixel (see figure 1A: image pickup pixel) including: 
a first photoelectric conversion region (see figure 1A, element 103 and figure 1B, element 141); and 
a first charge accumulation region (see figure 1a, element 104 and 1B, element 143 and para 28); 
a second pixel (see figure 7A, focus detection pixel) including: 
a second photoelectric conversion region (see figure 7A, element 703: portion of 703 under light opening 700); and 
a second charge accumulation region (see figure 7A, element 703 and para 57-59: portion of the semiconductor region 703 shielded by 712b and 713b); and 
a light shielding film (see figure 1A, elements 112a, 112b, 113, and 117 and figure 7A, elements 712a, 712b, 713a, and 713b) disposed above a light receiving surface of the first charge accumulation region and the second charge accumulation region wherein the light shielding film overlaps a first area of the first pixel (area of region 103 under 112a) and a second area of the second pixel (see para 31-32; 59-60; and 7A: the light shielding portions 712a, 712b, 713a, and 713b covers everything except the openings 700 over the second charge photoelectric conversion region) and 
wherein the second area is greater than the first area (see figures 1A and 7A: small area of 103 is covered by 112a while large area of 703 is covered by 713b), and 
wherein the light shielding film completely covers the second charge accumulation region (see figure 7A, element 713b: the light shielding film 713 completely covers the charge accumulation portion of the semiconductor region 703).  
In regard to claim 22, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 21, wherein the light shielding film completely covers the first charge accumulation regions (see figure 1A elements 104 and 113: the light shielding portion 113 completely covers the charge accumulation region 104), wherein the light shielding film includes a first opening that overlaps the first photoelectric conversion region (see figure 1A and para 31-32: opening in shielding portion 117).
In regard to claim 23, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 22, wherein the light shielding film includes a second opening that overlaps the second photoelectric conversion region (see figure 7A and para 60: opening 700 in shielding portions 713a and b).
In regard to claim 24, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 23, wherein the second opening is smaller than the first opening (see figure 1A and 7A and para 57).
In regard to claim 25, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 23, further comprising: a plurality of first pixel transistors for the first pixel arranged at one side of the first pixel (see figure 1B and para 28).
In regard to claim 26, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 25, wherein gate electrodes of the plurality of first pixel transistors are aligned with one another in a first direction (see figure 1B and para 28).
In regard to claim 27, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 26, wherein the plurality of first pixel transistors includes a reset transistor (see figure 1B, element 147), an amplification transistor (see figure 1B, element 145), and a selection transistor (see figure 1B, element 146) (see para 28).
In regard to claim 28, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 25, further comprising: a plurality of second pixel transistors for the second pixel arranged at one side of the second pixel (see para 28 and 58: the pixel of figure 7a has the same transistor elements of the first pixel figures 1A and B).
In regard to claim 31, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 21, wherein the first charge accumulation region is adjacent to the first photoelectric conversion region and covered by the light shielding film (see figure 1A).
In regard to claim 32, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 31, wherein the second charge accumulation region is adjacent to the second photoelectric conversion region (see figure 7A).
In regard to claim 33, Hashimoto, US 2014/0091378, discloses an electronic apparatus, comprising: 
a signal processing device (see para 63); and 
a light detecting device including: 
a first pixel including: 
a first pixel (see figure 1A: image pickup pixel) including: 
a first photoelectric conversion region (see figure 1A, element 103 and figure 1B, element 141); and 
a first charge accumulation region (see figure 1B, element 143 and para 28); 
a second pixel (see figure 7A, focus detection pixel) including: 
a second photoelectric conversion region (see figure 7A, element 703); and 
a second charge accumulation region (see figure 7A, element 703 and para 57-59: the semiconductor region 703 has a photoelectric conversion region and a charge accumulation region); and 
a light shielding film (see figure 1A, elements 112a, 112b, 113, and 117 and figure 7A, elements 712a, 712b, 713a, and 713b) disposed above a light receiving surface of the first charge accumulation region and the second charge accumulation region wherein the light shielding film overlaps a first area of the first pixel and a second area of the second pixel (see para 31-32; 59-60; and 7A: the light shielding portions 712a, 712b, 713a, and 713b covers everything except the openings 700 over the second charge photoelectric conversion region)
wherein the second area is greater than the first area (see figures 1A and 7A: one pixel is fully covered while the other is partially covered)
wherein the light shielding film completely covers the second charge accumulation region (see figure 7A, element 713b: the light shielding film 713 completely covers the charge accumulation portion of the semiconductor region 703).
In regard to claim 34, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 33, wherein the light shielding film includes a first opening that overlaps the first photoelectric conversion region (see figure 1A and para 31-32: opening in shielding portion 117).
In regard to claim 35, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 34, wherein the light shielding film includes a second opening that overlaps the second photoelectric conversion region (see figure 7A and para 60: opening 700 in shielding portions 713a and b).
In regard to claim 36, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 35, wherein the second opening is smaller than the first opening (see figure 1A and 7A and para 57).
In regard to claim 37, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 35, further comprising: a plurality of first pixel transistors for the first pixel arranged at one side of the first pixel (see figure 1B and para 28).
In regard to claim 38, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 37, wherein gate electrodes of the plurality of first pixel transistors are aligned with one another in a first direction (see figure 1B and para 28).
In regard to claim 39, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 38, wherein the plurality of first pixel transistors includes a reset transistor (see figure 1B, element 147), an amplification transistor (see figure 1B, element 145), and a selection transistor (see figure 1B, element 146) (see para 28).
In regard to claim 40, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 37, further comprising: 
a plurality of second pixel transistors for the second pixel arranged at one side of the second pixel, wherein gate electrodes of the plurality of second pixel transistors are aligned with one another in a first direction (see para 28 and 58: the pixel of figure 7A has the same transistor elements of the first pixel figures 1A and B).

Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs